Notice of Dismissal
PER CURIAM.
On March 25, 2014, Appellants filed a Suggestion of Bankruptcy and Notice of Automatic Stay indicating Money Centers of America, Inc. fíled a petition under Chapter 11 of Title 11 of the United States Code (the “Bankruptcy Code”). Section 362 of the Bankruptcy Code states:

Sec. 362. Automatic stay.

(a) Except as provided in subsection (b) of this section, a petition filed under section 301, 302, or 303 of this title, or an application filed under section 5(a)(3) of the Securities Investor Protection Act of 1970, operates as a stay, applicable to all entities, of
(1) the commencement or continuation, including the issuance or employment of process, of a judicial, administrative, or other action or proceeding against the debtor that was or could have been commenced before the commencement of the case under this title, or to recover a claim against the debtor that arose before the commencement of the case under this title.
In the instant case, this Court awaited an objection from Appellee. Upon inquiry, Appellee responded by letter dated April 1, 2014 that it would not be filing a response to Appellant’s March 25, 2014 filing.
Based on Appellee’s April 1, 2014 letter and subsequent lack of filings by either party in this case, this Court hereby ORDERS:
• The matter will be dismissed in 30 calendar days pursuant to HCN R. Civ. P. 56(C).
EGI HESKEKJET.